Case 1:20-cv-01521-TWP-MG Document 34 Filed 05/12/21 Page 1 of 3 PageID #: 234




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  JOHN GEORGE HUNT,                                )
                                                   )
                             Plaintiff,            )
                                                   )
                    vs.                            )
                                                   )       1:20-cv-1521-TWP-MG
  KELLY SERVICES, INC.,                            )
                                                   )
                             Defendant.            )
                                                   )

                                              ORDER

        Pending before the Court is pro se Plaintiff John George Hunt's Motion for Assistance with

 Recruiting Counsel. [Filing No. 31]. There is no constitutional or statutory right to counsel in

 federal civil litigation. However, Congress has vested district courts with the authority to request

 a volunteer attorney to represent a litigant who cannot afford counsel. 28 U.S.C. § 1915(e)(1);

 Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019).

        When assessing a request for counsel in a civil matter, the Court evaluates (1) whether the

 indigent party has made reasonable attempts to obtain counsel or been effectively precluded from

 doing so; and if so, (2) whether given the difficulty of the case, that party appears competent to

 litigate it himself. See Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007).

        Here, Mr. Hunt has submitted documentation showing his efforts to find counsel to litigate

 his case. [See Filing No. 31 at 2; Filing No. 31-1; Filing No. 31-2.] Despite Mr. Hunt's efforts, to

 date, he has been unable to find counsel willing to take his case. Mr. Hunt is encouraged to

 continue to seek counsel through his own efforts, but for the purpose of this ruling, the Court finds

 he has made reasonable efforts.




                                                       1
Case 1:20-cv-01521-TWP-MG Document 34 Filed 05/12/21 Page 2 of 3 PageID #: 235




        Having satisfied the first inquiry, the court turns to the second inquiry—whether Mr. Hunt

 appears competent to litigate his employment discrimination action. The Court looks to the

 complexity of the claims and evaluates an indigent party's ability to comprehend court procedure

 and the required tasks at this stage of the proceedings. See James v. Pretium Packaging, LLC,

 2009 WL 10715247, at *1 (S.D. Ind. June 11, 2009). Furthermore, the Court must keep in mind

 that "[a]s a practical matter, there are not enough lawyers willing and qualified to accept a pro

 bono assignment in every pro se case." Nevil v. Click, 2019 WL 7598148, at *1 (S.D. Ind. Apr.

 10, 2019). See also Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an

 attorney is a difficult decision: Almost everyone would benefit from having a lawyer, but there are

 too many indigent litigants and too few lawyers willing and able to volunteer for these cases.").

        Mr. Hunt holds both undergraduate and graduate degrees. [Filing No. 31 at 2.] He has

 successfully submitted pleadings in this case so far and, as recounted during a recent telephone

 status conference with the Court, has worked collaboratively with defense counsel to address

 discovery matters. [See Filing No. 32.] Mr. Hunt expresses himself intelligibly and understands

 directions from the Court. Furthermore, the nature of the case is not overly complex and deals

 with facts with which Mr. Hunt is well familiar—the nature of the termination of certain

 employment opportunities by Defendant. The Court is mindful of Mr. Hunt's physical and mental

 health conditions identified in his Motion, [Filing No. 31 at 3], however, at this time, the Court

 does not find that these conditions prevent Mr. Hunt from continuing to represent himself pro se.

 Thus, the Court finds that Mr. Hunt is sufficiently competent to litigate this matter on his own

 given the current posture of his case.

        Mr. Hunt's request for the appointment of counsel, [31], is DENIED. The Court will not

 make any outright request of counsel to represent Mr. Hunt at this time. However, the Court will



                                                     2
Case 1:20-cv-01521-TWP-MG Document 34 Filed 05/12/21 Page 3 of 3 PageID #: 236




 remain alert to the possible need to recruit counsel for Mr. Hunt at trial or at other points in the

 case where Mr. Hunt's pro se status would make it extremely difficult to proceed without

 representation. James, 2009 WL 10715247, at *1. The current denial is also without prejudice to

 a future request for appointment if Mr. Hunt's circumstances change.




 Dated: 5/12/2021                                         Ma r
                                                             ioGa r
                                                                  cia
                                                          Unit
                                                             e dSta
                                                                  tesMa gi
                                                                         st
                                                                          rateJudge
                                                          Souther
                                                                nDi s
                                                                    tri
                                                                      ctofIndia
                                                                              na



 Distribution via ECF: all counsel of record

 Distribution via U.S. Mail:

 Mr. John Hunt
 6330 Woods Edge North #2D
 Indianapolis, Indiana 46250




                                                      3
